IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES HUBERT, )
)
Plaintiff, ) Civil Action No. 18-354
) Magistrate Judge Maureen P. Kelly
Vv. )
) Re: ECF No. 22
JOHN WETZEL, JAY LANE, CAPT. TIFT, )
SGT. RICHTER, and GRAFT, )
)
Defendants. )
OPINION AND ORDER
KELLY, Magistrate Judge

Plaintiff James Hubert (‘Plaintiff’) is an inmate currently confined at the State
Correctional Institution at Coal Township, Pennsylvania (“SCI-Coal Township”). This civil
rights action arises out of allegations that Defendants Thomas Richter (“Richter”) and Keith
Graft (“Graft”) (collectively, “Defendants”) communicated the details of Plaintiffs criminal
history to other inmates, placing him at risk of harm. Plaintiff further alleges that Defendants
retaliated against him when he sought redress for this conduct.

Presently before the Court is Plaintiff's Motion for Summary Judgment. ECF No. 22.
For the reasons that follow, Plaintiff's Motion for Summary Judgment is denied.’

I. FACTUAL AND PROCEDURAL BACKGROUND

Plaintiff commenced this action in the Court of Common Pleas of Fayette County,

Pennsylvania. Upon the filing of a “First Amended Civil Complaint” (the “Amended

Complaint”), and pursuant to 28 U.S.C § 1441 et seg., Defendants removed the action to this

 

In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to having a United
States Magistrate Judge conduct proceedings in this case, including the entry of a final judgment. ECF Nos. 8, 10.
Court, asserting original jurisdiction in federal court over Plaintiffs federal claims. ECF No. 1.
In his Amended Complaint, Plaintiff asserts claims pursuant to 42 U.S.C. § 1983 for the alleged
violation of his rights arising under the First, Eighth, and Fourteenth Amendments to the United
States Constitution, the Pennsylvania Constitution, the Pennsylvania Civil Service Act, and
various provisions of Pennsylvania Department of Corrections (“DOC’) Code of Ethics arising
out of the circumstances and conditions of his confinement at the State Correctional Institution at
Fayette (“SCI-Fayette”) during the period January 21, 2016 through November 20, 2016.
Plaintiffs claims arise out of his status as a convicted sex-offender. Plaintiff alleges that
Defendants Richter and Graft, prison officials at SCI-Fayette, communicated Plaintiff's criminal
background to inmates in Plaintiff’s general population and restricted housing units, placing him
at serious risk of violence and injury, and defaming him. ECF No. 1-1 9 17-19. Plaintiff
further alleges that Defendants retaliated against him after he submitted grievances and
complaints as to Defendants’ conduct, violating his First Amendment rights. Id. [J 22, 27-31.
On April 11, 2018, Defendants filed a partial Motion to Dismiss Plaintiff's Amended
Complaint. ECF No. 5. The Court granted in part and denied in part Defendants’ Motion to
Dismiss on October 4, 2018. ECF No. 11. Asa result of this disposition, the Court dismissed all
Defendants other than Richter and Graft, and the following claims remain in this action:

1. Plaintiff's Eighth Amendment conditions of confinement/failure to protect claims
against Defendants Richter and Graft;

2. Plaintiffs First Amendment retaliation claims against Defendants Richter and Graft;

3. Plaintiffs claims for nominal and punitive damages as to his remaining federal
claims; and
4. Plaintiffs state law claims for recklessness, negligence, and intentional infliction of
emotional distress as to Defendants Richter and Graft.

The parties conducted discovery as to the remaining claims, and the discovery period
closed on February 5, 2019. ECF No. 18. The Court entered a Case Management Order
requiring that Defendants file a pretrial statement or motion for summary judgment by April 5,
2019. Id. The only remaining Defendants, Richter and Graft, elected not to file a motion for
summary judgment. See ECF No. 28 at 3 n. 1.

On March 1, 2019, Plaintiff filed the instant Motion for Summary Judgment. ECF No.
22. Although Plaintiff has styled his Motion as a “Motion for Summary Judgment,” the specific
relief he seeks is unclear. In the opening paragraph, Plaintiff explains that he is responding to
Defendant’s summary judgment motion and requests that the Court not dismiss this action—but
Defendants did not move for summary judgment in this matter. Id. { 22. Then, in closing,
Plaintiff asks the Court to grant his “Motion for Summary Judgment on the Pleadings,”
appearing to conflate motions filed under Federal Rules of Civil Procedure 12(c) and 56. Id. at
5. Plaintiff's five-page motion does not include a separate supporting brief or a concise
statement of material facts.

In his Motion for Summary Judgment, Plaintiff argues that Defendants violated his
Eighth Amendment rights by communicating his status as a sex offender to other inmates and, as
a result, he was threatened with bodily harm. Id. at { 2. He also broadly alleges that Defendants
engaged in “retaliatory conduct,” and suggests that he has exhausted his administrative remedies

in connection with his claims. Id. at 5, 7, and 10. In support of his Motion, Plaintiff attaches

 

2 The Court dismissed all claims against Defendants John Wetzel, Jay Lane and Captain Tift. The Court also
dismissed Plaintiff's official capacity claims; compensatory damages claims, except with respect to Plaintiff's state
law claims for recklessness, negligence, or intentional infliction of emotional distress; Fourteenth Amendment due
process claims; and Plaintiff’s claims under the Pennsylvania Constitution, the Pennsylvania Civil Service Act, and
the DOC Code of Ethics. ECF No. 11 at 22.
declarations from inmates Vincent Leach, Daeshawn Brook, and Jarrod Goneen, in addition to
correspondence to Plaintiff from the DOC regarding grievances at issue and the DOC Code of
Ethics. ECF Nos, 22-1, 22-2, 22-3, 22-4, and 22-5.

Defendants filed a brief in opposition to Plaintiff's Motion for Summary Judgment on
May 6, 2019 (the “Response’”), ECF No. 28. In their Response, Defendants urge the Court to
deny Plaintiff's Motion for Summary Judgment because it does not comply with the Court’s
requirements for summary judgment motions under Local Rule 5 6. Id. Jf 12-14. Additionally,
Defendants attach and rely on declarations from Defendants Graft? and Richter disputing that
they had any knowledge of Plaintiffs status as a convicted sex-offender prior to the filing of this
Complaint, let alone that they communicated this knowledge to others. ECF No. 28-1.
Defendants further dispute that they were aware of any grievances or complaints Plaintiff filed,
~ and they deny that they retaliated against him as a result of any such complaints. Id. Thus,
Defendants argue, there are genuine issues of material fact precluding summary judgment in this
matter. ECF No. 28 ff 16-17. \

Plaintiff's Motion for Summary Judgment is now ripe for review and, for the reasons set
forth below, is denied.
Il. LEGAL STANDARD

Rule 56 of the Federal Rules of Civil Procedure provides that: “[t]he court shall grant
summary judgment if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of

material fact is in genuine dispute if the evidence is such that a reasonable jury could return a

 

3 Defendants-submitted an unsigned declaration on behalf of Graft, indicating that they would supplement the
Response with a signed declaration, ECF No. 28 at 3 n.2; ECF No. 28-1. Three months have now passed, and
Defendants have not supplemented the record with Graft’s signed declaration. As such, the Court will not consider
the unsigned declaration in ruling on this motion.
verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see
also Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (“A genuine issue is
present when a reasonable trier of fact, viewing all of the record evidence, could rationally find
in favor of the non-moving party in light of his burden of proof’). Thus, summary judgment is
. warranted where, “after adequate time for discovery and upon motion... a party . . . fails to
make a showing sufficient to establish the existence of an element essential to that party’s case,
and on which that party will bear the burden of proof at trial.” Marten v. Godwin, 499 F.3d 290,
295 (3d Cir. 2007) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). |
The moving party bears the initial burden of demonstrating to the court that there is an
absence of evidence to support the non-moving party’s case. Celotex, 477 U.S. at 322; see also
Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 140 (Gd Cir. 2004). “[Wy]hen the
moving party has carried its burden under Rule 56(c), its opponent must do more than simply
show that there is some metaphysical doubt as to the material facts... . Where the record taken
as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)) (internal quotations omitted).
In deciding a summary judgment motion, a court must view the facts in the light most
~favorable to the nonmoving party and must draw all reasonable inferences, and resolve all doubts
in favor of the nonmoving party. Matreale v. N.J. Dep't of Military & Veterans Affairs, 487
F.3d 150, 152 (3d Cir. 2007); Woodside v. Sch. Dist. of Phila. Bd. of Educ., 248 F.3d 129, 130

(3d Cir. 2001).
I. DISCUSSION

Plaintiff's Motion for Summary Judgment is denied because Plaintiff has not submitted
the required materials for the Court to properly consider his Motion, and because Plaintiff fails to
demonstrate that there are no genuine issues of material fact entitling him to judgment as a
matter of law under Fed. R. Civ. P. 56.

Specifically, under Local Rule 56, a party moving for summary judgment must file a
motion, memorandum in support, and a concise statement of material facts setting forth the
undisputed and material facts that are essential for the Court to decide the motion. LCvR 56B.
The concise statement of material facts must be accompanied by specific citations to pleadings,
depositions, answers to interrogatories, or other parts of the record that support the party’s
statement, along with an appendix of any documents cited therein. Id. Here, Plaintiff's five-
page motion does not comply with these requirements and requests inconsistent and unclear
relief. See ECF No. 22 § 1 (requesting that the Court deny Defendants’ non-existent summary
judgment motion); and ECF No. 22 at 7 (requesting “summary judgment on the pleadings”).
Accordingly, Plaintiff's Motion does not create a viable summary judgment record on which this
Court can make an appropriate analysis under Fed. R. Civ. P. 56.

Based on the materials that have been provided, however, there is no basis for granting
summary judgment. Defendants have submitted materials specifically disputing the facts
Plaintiff asserts in support of his claims. ECF No. 28-1. Thus, Plaintiff has not demonstrated
that there is no genuine issue of material fact such that judgment should be granted in his favor.
Summary judgment is therefore denied.

IV. CONCLUSION

For the foregoing reasons, Plaintiff's Motion for Summary Judgment is denied.
ORDER
AND NOW, this 5" day of August, 2019, IT IS HEREBY ORDERED that Plaintiff's
Motion for Summary Judgment, ECF No. 22, is DENIED. This case will now be scheduled for
trial.
IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, if the Plaintiff wishes to appeal from this Order he or she must do so within
thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk

of Court, United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.

BY THE COURT:

 

 

ce: James Hubert
LA9921
SCI Coal Township
1 Kelly Drive
Coal Township, PA 17866-1020

All counsel of record via CM-ECF
